Case: 12-60838       Document: 00512368348         Page: 1     Date Filed: 09/10/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 10, 2013
                                     No. 12-60838
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

MENG VANN,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                       Petitions for Review of an Order of the
                           Board of Immigration Appeals
                               BIA No. A095 328 943


Before KING, BARKSDALE, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Meng Vann, a native and citizen of Cambodia, was ordered removed in
absentia in 2009. In 2010, Vann filed a motion to reopen proceedings with the
immigration court; it was denied. Vann did not appeal the removal order or the
denial of the motion to reopen to the Board of Immigration Appeals (BIA). Vann
later filed a motion for reconsideration with the immigration court; it was also
denied. He now petitions for review of the BIA’s affirming the denial of his
motion for reconsideration.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60838     Document: 00512368348     Page: 2   Date Filed: 09/10/2013

                                  No. 12-60838

      A motion to reconsider must identify some error of fact or law in the
challenged decision. 8 C.F.R. § 1003.2(b)(1); see Zavala-Rios v. Holder, 482 F.
App’x 935, 936 (5th Cir. 2012) (per curiam) (unpublished). Motions to reconsider
are disfavored and their denial is reviewed only for abuse of discretion. Zavala-
Rios, 482 F. App’x at 936 (citing Zhao v. Gonzales, 404 F.3d 295, 303 (5th Cir.
2005)). Accordingly, the BIA’s decision stands “so long as it is not capricious,
racially invidious, utterly without foundation in the evidence, or otherwise so
irrational that it is arbitrary rather than the result of any perceptible rational
approach”. Zhao, 404 F.3d at 304 (internal quotation marks and citation
omitted).
      Vann does not address whether the BIA abused its discretion in affirming
the denial of the motion for reconsideration and does not identify anything in the
BIA’s decision that is capricious, racially invidious, completely lacking in
evidentiary basis, or irrational. See id. (citation omitted). We do not consider
issues Vann has failed to brief. See Zhu v. Gonzales, 493 F.3d 588, 593 n.10 (5th
Cir. 2007).
      DENIED.




                                        2